Name: COMMISSION REGULATION (EC) No 472/96 of 15 March 1996 on the supply of common wheat flour intended for the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  plant product;  foodstuff
 Date Published: nan

 No L 66/4 EN Official Journal of the European Communities 16 . 3 . 96 COMMISSION REGULATION (EC) No 472/96 of 15 March 1996 on the supply of common wheat flour intended for the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan Lot Nos 2 to 16 The delivery of the product specified in Annex I, free on board, loaded on trucks at the exit from the ware ­ house of the producer. (b) For each of Lot Nos 1 to 16 the packaging and marking of the product in accordance with the instructions set out in Annex I. The goods must be made available for loading, for a maximum period of five days with effect from the dates laid down in Annex I. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1 975/95 of 4 August 1995 on actions for the free supply of agricul ­ tural products to the people of Georgia, Armenia, Azer ­ baijan, Kyrgyzstan and Tajikistan ('), and in particular Article 4(1 ) and (3) thereof, Whereas, Commission Regulation (EC) No 2009/95 (2) established the rules applicable for the supply of agricul ­ tural products provided for by Regulation (EC) No 1975/95; Whereas it is appropriate, in order to utilize the remai ­ ning financial resources allocated for free supplies to the people of the Caucasus and Central Asia, to organize a supply from each of the Member States of the Commu ­ nity, whereas, for this purpose it is appropriate to open a tender for the supply of common wheat flour, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 3 1 . In accordance with Article 4 of Regulation (EC) No 2009/95 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05 or 10/08), Rue de la Loi/Wetstraat 130 , B-1049 Brussels. The closing date for the lodgement of tenders shall be 29 March 1996 at 12 noon (Brussels time). In the case where the supply is not awarded on the expiry of the first deadline for submission , a second closing date for the lodgement of offers shall be 3 April 1996 at 12 noon (Brussels time). 2. The offer of the tenderer shall indicate: Lot Nos 1 to 9 The quantity of common wheat, to be taken over from the intervention stocks referred to in Annex II, as payment for the supply and necessary to cover all costs of that supply as specified in Article 2 to the delivery stage laid down. The offer shall be expressed in tonnes of common wheat (net weight) to be exchanged for one tonne of finished product (net weight). Lot Nos 10 to 16  either the quantity of common wheat, to be taken over from the intervention stocks referred to in Annex II, as payment for the supply and necessary to cover all costs of that supply as specified in Article 2 to the delivery stage laid down,  or the amount in ECU required per tonne of flour (net weight). Article 1 A tendering procedure is hereby initiated relating to the determination of the supply costs of common wheat flour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2009/95, and in particular Article 2(2) thereof. Article 2 The supply shall include : (a) Lot No 1 The delivery of the product specified in Annex I, free on board, stowed on the boat. The loading rate of the port proposed must be at least 1 000 tonnes per day. (') OJ No L 191 , 12. 8 . 1995, p. 2. 2 OJ No L 196, 19 . 8 . 1995, p. 4. 16. 3 . 96 EN Official Journal of the European Communities No L 66/5 5. The supply security referred to in Article 8 ( 1 ) of Regulation (EC) No 2009/95 is fixed at:  ECU 350 per tonne of flour for Lot No 1 ,  ECU 0 per tonne of flour for each of lot Nos 2 to 16. However, the tendering security referred to in para ­ graph 4 shall be forfeited in the case where the deli ­ very of the product does not conform. Article 4 1 . The certificate of removal referred to in the third indent of Article 12(3) of Regulation (EC) No 2009/95 shall be established on the basis of the model in Annex III. 2 . The take-over certificate shall be established on the basis of the model in Annex IV. Where applicable, the offer shall be expressed in tonnes of common wheat (net weight) to be exchanged for one tonne of finished product (net weight). The quantities awarded must leave the intervention stocks within a period of one and a half months:  for Lot No 1 , from the date of notification of the award,  for the other Lots, from the completion of loading the flour on the trucks. By way of derogation from Article 10 (3) of Regulation (EC) No 2009/95 the basic product awarded will not be made available until after the loading of the flour on the trucks. 3 . An offer shall relate to the total quantities of a lot referred to in Annex I. 4. The tendering security referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2009/95 is fixed at ECU 25 per tonne of flour. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 March 1996. For the Commission Franz FISCHLER Member of the Commission No L 66/6 EN Official Journal of the European Communities 16. 3 . 96 ANNEX I 1 . Product to be supplied: Common wheat flour. 2. Characteristics and quality of the goods ('): OJ No C 114, 29. 4. 1991 (point II.B.l . (a), with the exception of ash content which may be 0,90 % maximum, as a percentage of the dry matter) 3 . Description of the lots: Lot No 1 800 tonnes, to be delivered to one port situated in the Mediterranean Sea, made available with effect from 10. 4. 1996 Lot No 2 80 tonnes, to be delivered to only one store located in Belgium, made available with effect from 20 . 5. 1996 Lot No 3 80 tonnes, to be delivered to only one store located in Luxembourg, made available with effect from 20 . 5 . 1996 Lot No 4 80 tonnes, to be delivered to only one store located in Austria, made available with effect from 20. 5. 1996 Lot No 5 80 tonnes, to be delivered to only one store located in the Netherlands, made available with effect from 20. 5. 1996 Lot No 6 80 tonnes, to be delivered to only one store located in Denmark, made available with effect from 19. 5. 1996 Lot No 7 80 tonnes, to be delivered to only one store located in Germany, made available with effect from 20 . 5. 1996 Lot No 8 80 tonnes, to be delivered to only one store located in France, made available with effect from 20 . 5. 1996 Lot No 9 80 tonnes, to be delivered to only one store located in Italy, made available with effect from 20. 5. 1996 Lot No 10 80 tonnes, to be delivered to only one store located in Spain, made available with effect from 20 . 5 . 1996 Lot No 11 80 tonnes, to be delivered to only one store located in Ireland, made available with effect from 19. 5 . 1996 Lot No 12 80 tonnes, to be delivered to only one store located in Portugal , made available with effect from 19. 5. 1996 Lot No 13 80 tonnes, to be delivered to only one store located in Finland, made available with effect from 19. 5. 1996 Lot No 14 80 tonnes, to be delivered to only one store located in Sweden, made available with effect from 19 . 5. 1996 (') The successful tenderer shall deliver to the transporter a certificate from an official entity, certifying that for the product to be delivered, the standards applicable, relative to nuclear radiation, in the Member State concerned have not been ex ­ ceeded. The radioactivity certificate must indicate the caesium -134 and - 137 and Iodium - 131 levels . 16. 3 . 96 I EN I Official Journal of the European Communities No L 66/7 Lot No 15 80 tonnes, to be delivered to only one store located in the United Kingdom, made available with effect from 19 . 5. 1996 Lot No 16 80 tonnes, to be delivered to only one store located in Greece, made available with effect from 25. 5 . 1996 4. Packaging ('): The lots will be packaged in new mixed jute/polypropylene or polypropylene sacks each containing 50 kilograms net. OJ No C 114, 29. 4. 1991 (under II.B.2 (c) or (d)), and OJ No C 135, 26. 5. 1992. 5 . Marking: The marking of the sacks must conform to the requirements which will be supplied to the successful tenderers by the European Commission. 6 . Stage of supply: As appropriate, fob stowed or free on board truck. (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. No L 66/8 EN Official Journal of the European Communities 16 . 3 . 96 ANNEX II (tonnes) Places of storage Quantity Lot Nos 1 to 16 GERMANY Emder Lagerhaus GmbH D-26723 Emden 3 115,000 The characteristics of the lots shall be supplied to the tenderers by the intervention agency. Address of the intervention agency: GERMANY BLE Adickesallee 40 D-60322 Frankfurt am Main Postfach 18 02 03 D-60083 Frankfurt am Main Tel: (49)69 1564 0 Fax: (49)69 1564 793/794 16. 3 . 96 [ EN I Official Journal of the European Communities No L 66/9 III Certificate of removal of products from intervention stocks Intervention Agency: Tender Regulation: (EC) No Successful Tenderer: Product: Lot No: Identification No Name of store Quantities removed Effective date of last physical removal Date, stamp and signature of the intervention agency No L 66/10 EN Official Journal of the European Communities 16 . 3 . 96 ANNEX IV Take over certificate I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over: Product: Packaging: Number of sacks : of 'Big Bags ': Total quantity in tonnes net: gross : Place and date of take over: Name of boat: Name/address of monitoring agency: Name and signature of its on-the-spot representative: Observations or remarks: Signature and stamp of transporter